Citation Nr: 9930302	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  99-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a dental condition.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a heart condition, a nervous 
condition, a dental condition, and asthma.


REMAND

In an August 1999 letter, the veteran wrote that he wished to 
have a hearing before the Board, using the videoconference 
method.  In accordance with the veteran's wishes, and in 
order to afford him the opportunity to present to the Board 
evidence and arguments in support of his claim, the veteran 
should be scheduled for a videoconference hearing.


	(CONTINUED ON NEXT PAGE)

Accordingly, this case is REMANDED for the following:

1.  The RO, in cooperation with the 
Board, should schedule for the veteran a 
videoconference hearing before a Member 
of the Board, with the veteran presenting 
testimony at the RO and the Board Member 
hearing the testimony from the Board's 
headquarters in Washington, D.C.  A 
transcript of the hearing should be 
prepared and included in the veteran's 
claims file.

2.  The RO should inform the veteran that 
he may submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












